ROSS, Circuit Judge.
We see no merit in tbe argument for the plaintiff in error. What it is contended be could have shown, bad tbe trial court permitted him to procure witnesses at the expense of tbe government, cannot, of course, be considered, for no such witnesses were procured or appeared. That tbe matter of such procurement was within tbe discretion of tbe court is both statutory and settled by tbe courts. Rev. Stat. § 878 (Comp. St. § 1489); Goldsby v. U. S., 160 U. S. 70, 16 S. Ct. 216, 40 L. Ed. 343; O’Hara v. U. S., 129 F. 551, 64 C. C. A. 81.
Tbe claim that tbe woman to whom tbe liquor was alleged and shown to have been sold by tbe plaintiff in error was not an Indian, because, according to tbe evidence, not entitled to any allotment under tbe Indian Allotment Act, is unsound, for the reason that tbe national guardianship over tbe Indians continues (in the absence of an act of Congress to tbe contrary) as long as tbe tribal relations exist. In tbe present case there was testimony to show that such relations did exist. And there was also testimony tending to show tbe alleged sales of tbe alleged liquor by tbe plaintiff in error to tbe Indian woman on tbe occasions and at tbe times and place alleged in tbe indictment.
Tbe judgment is affirmed.